DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 9/23/2020. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,9,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arur et al. (US 2020/0213000).
Regarding claim 1 and 15:
Arur discloses a system and method for a user equipment (UE) in a wireless communication system (abstract, figures), the UE comprising: 
a processor (para 158-161; figures) configured to: 
identify virtual tracking area (VTA) to tracking area (TA) (VTA-TA) mapping information indicating mappings between (i) TA identifiers (TAIs) associated with a non-terrestrial network (NTN) entity and (ii) VTAs associated with geographical areas as a function of time (fig 1; fig 5 [spot beams/cells, and mobility areas MAs; with mapping shown in 510] [beam/cell area is equivalent to virtual tracking area]; para 61-62 [Mobility Area Identifier is the TAI]); and 
identify one or more TAIs at an instant or during a time period based on the VTA-TA mapping information (para 16, partially reproduced with emphasis {…time period that the user terminal is registered in the identified mobility area, a single satellite beam multiple mobility areas..}; mobility areas as tracking areas are identified for that time; see mapping in 510 in fig 5, showing MAs); and 
a transceiver operably connected to the processor (fig 2-4 [User terminal essentially has transceiver]; para 72), the transceiver configured to: 
transmit a radio resource control (RRC) request message including the one or more TAIs (fig 3a [306,308 include cell ID mobility area]; fig3b [328]; fig 6-7; para ); and 
receive an RRC response message corresponding to the RRC request message based on the one or more TAIs, wherein the RRC response message includes a virtual registration area (VRA) (fig 3a-b [310,330]; figs 6-7,9-11; para 107,118; and see throughout disclosure). 
Regarding claim 9:
Arur discloses all of the subject matter as descrbed above for claim 1, and further discloses a system and method for a base station (figures; para 60,71,156, throughout) thus the subject matter of claim 9 is rejected under the prior art with similar rationale as above for claim 1.

Allowable Subject Matter
Claims 2-8, 10-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masini (WO 2020/194257) discloses a method and apparatus for tracking area update in non terrestrial networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631